Citation Nr: 1802658	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-49 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel







INTRODUCTION

The Veteran had honorable active duty service in the United States Air Force from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Board remanded this claim in May 2014, September 2016, and May 2017 for further development. 

The record consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral hearing loss was not caused by or aggravated by active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA; Remand Compliance

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Appellant has not raised any procedural arguments regarding the notice or assistance provided in this case. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board also finds that the May 2014, September 2016, and May 2017 remand directives have been substantially complied with. Stegall v. West, 11 Vet. App. 268 (1998). 

II. Service Connection 

Generally, to establish service connection there must be competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the in-service injury incurred or aggravated during service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service. See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a). A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question"). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker, 708 F.3d at 1338-39.

Generally, a claimant has the responsibility to present and support a claim for benefits. All information, lay evidence and medical evidence in a case is to be considered by the Board in deciding the claim. When there is an approximate balance of positive and negative evidence regarding any material issue, the claimant is to be given the benefit of the doubt. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").

The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board's analysis is to focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Service connection for impaired hearing is only established when audiometric testing meets the specified pure tone and speech recognition criteria.

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. Hensley, 5 Vet. App at 155. If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes. Id. at 159.

Here, the record contains medical documentation establishing that the Veteran currently suffers from a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385. See, e.g., VA examinations from July 2014 and January 2011.

Noise exposure is appropriately conceded in this case. The Veteran credibly reports experiencing variable and loud noise while reviewing signals using a headset and recording devices in the 1960s, which is consistent with the assignment noted in his service record. Additionally, the Veteran credibly reports gunfire exposure during training, and having been exposed to aircraft noise on the flight lines while temporarily stationed overseas.

Thus, the only remaining issue is whether there is a nexus between the current disability and service. 

The evidence of record includes the Veteran's service treatment records which are generally silent for any complaints related to the ears, except for a complaint of ears feeling full in December 1969 noted in an entry where he was treated for other cold symptoms. 

Prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units. To convert, 15 dB is added at 500 Hz, 10 dB at 1000, 2000, and 3000 Hz, and 5 dB at 4000 Hz. In the charts below, the ASA dB is the first listed number, and the corresponding ISO (ANSI) number is listed in the adjacent parentheses. 

On the enlistment audiological evaluation from August 1965, pure tone thresholds, in dB, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

On the induction examination, the clinical evaluation section notes the ears and eardrums to be normal.

VA policy now is to consider audiometric data dated between January 1, 1967 and December 31, 1970 using either ISO-ANSI or ASA units, whichever is more favorable to the claimant, unless the audiogram clearly indicates which standard was used. The separation exam is accordingly considered to have been recorded in ASA units, which is an interpretation more favorable to the Veteran. 

On the audiological evaluation from July 1969, pure tone thresholds, in dB, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
10 (20)
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
5 (15)
10 (15)

On the July 1968 examination, the clinical evaluation section notes the ears and eardrums to be normal.

There is no evidence that the Veteran had a disability as defined under 38 C.F.R. § 3.385 or within the one year presumptive period following service. However, a claimant may establish direct service connection for a hearing disability initially manifesting years after service on the basis that such is causally related to injury or disease suffered in service. Hensley v. Brown, 5 Vet. App. 155, 164 (1993). In Hensley, the court held that audiometric test scores showing a 15 to 30 dB decline in recorded threshold hearing levels, evidence of in-service noise exposure, and private physician's reports stating that the hearing loss was probably due to noise trauma required the Board to make a determination of causal relation of the current disability to service. Id. Here, similarly, as comparison between induction and separation examinations reveals a measured worsening in several thresholds and the Veteran has a private physician report linking hearing loss to service, causation must be determined based on evaluation of all evidence. 

A December 2010 opinion letter from a private audiologist found it was reasonable, based on the Veteran's reporting and audiometric testing performed, to conclude his hearing loss was in-part caused by the in-service noise exposure. 

The January 2011 VA examination noted that the Veteran had present sensorineural impairment of both ears based on testing. The examiner concluded that it was less likely than not caused by or a result of in-service noise exposure. In forming an opinion on nexus, the examiner noted having reviewed the Veteran's file, and stated that the conclusion was based on the audiogram demonstrating normal hearing bilaterally on discharge and no evidence of significant threshold shift from induction to discharge. 

A March 2011 opinion letter from a private audiologist with the initials S. A. opined "as a result of his positive history of noise exposure, bilateral sensorineural hearing loss and tinnitus it is as likely as not that these conditions were caused by military noise exposure." 

An addendum opinion to the January 2011 VA examination was provided in April 2011 to discuss the rationale for the conclusion. The examiner cited to medical studies and findings explaining the rationale, citing the Institute of Medicine for the premise that the most pronounced effects of noise exposure on pure-tone thresholds is immediately following exposure, and that any recovery to stable threshold occurs within 30 days. The examiner noted that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely," and that individuals with noise-induced hearing loss are no more or less susceptible to subsequent noise-induced hearing loss. The examiner also stated that with normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure, and that any subsequent worsening of hearing was due to noise exposure after the Veteran's service. 

The July 2014 VA examination noted that the Veteran had present sensorineural impairment of both ears based on testing. The examiner concluded that it was less likely than not caused by or a result of in-service noise exposure. The examiner noted some post service exposure to noise with pheasant hunting. The examiner noted that there was no significant shift in threshold in-service and noted that a 5 dB shift is simply test-retest variability. 

An October 2016 VA addendum opinion is also of record. The examiner reviewed the citations and medical literature provided by the Veteran. The examiner noted that there was no significant threshold change in service, noting that the National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is a 15 dB shift at any one frequency of 500 Hz to 4000 Hz. The examiner indicated that the genetic and physiological differences between humans and rodents create challenges in translational research, and cited to the Institute of Medicine for the premise that "there is not sufficient evidence from [such studies] to determine whether permanent noise induced hearing loss can develop much later . . . long after the cessation of that noise exposure." The examiner noted having considered the Veteran's statements of exposure to loud noises, and considering his reports of having had hearing difficulties in-service, and noted that such was not reflected in the record. The examiner noted the private audiologist opinions, and noted that the opinions were lacking any rationale and were also lacking any reference to evidence in the file. The examiner rejected the opinions of the private audiologists, and maintained that because of the normal hearing at separation, and because there was no shift, the Veteran's hearing loss was less likely than not related to in-service noise exposure. 

The Veteran cited to excerpts from various articles in his pleadings. See, e.g. Statement in Support of Claim dated October 2016; Form 9 dated August 2011. Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). However, medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998). As the commentary in the May 2017 VA opinion provides a sound rationale in rejecting the articles or treatises as unreliable or inapplicable to the Veteran's case, there is no evidence rebutting the VA examiner's evaluation, the Board finds that the articles and treatises are entitled to little probative weight. 

In a May 2017 VA addendum opinion, the examiner was requested to base the evaluation of threshold shift on their own expertise rather than noting any particular NIOSH standard, evaluate whether a significant threshold shift occurred assuming the more favorable ASA calculations for the separation exam, provide citations for the sources quoted, and to reconsider the sources submitted by the Veteran without assuming that VA law or policy require there be in-service hearing loss or significant pure tone threshold shifts. The examiner endorsed the methodology utilized by the October 2016 examiner, provided the requested citations, and reconsidered the evidence using the requested standards. The examiner noted that the note of "ISP 1964" was highly probable to be a typographical error, and that the intended notation was ISO 1964. Nonetheless noted the examiner, review under the more favorable standard still yielded the conclusion that there was no significant threshold shift. The examiner also again addressed the citations provided by the Veteran, restating the previously identified issues with the submitted articles and treatises. The examiner concluded that the Veteran's hearing loss was less likely than not caused by exposure in-service to noise. 

The VA examinations, cumulative opinions and clarifications thereof reveal careful consideration of the record, careful consideration of the submissions and statements by the Veteran, and careful consideration to the claims file. The VA medical opinion of May 2017 appears well-developed and supported, and the Board affords the May 2017 VA examination, which incorporated and modified some prior findings, significant probative value on the question of medical nexus. 

Conversely, the medical opinions from the Veteran's private audiologists are deficient in their rationale and support, and do not appear to be based on a comprehensive review of the Veteran's records. These opinions are therefore afforded less probative value. 

It is worth noting the lapse of many years between the Veteran's separation from service and the first clinical evidence of his hearing loss. The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Veteran reported having had hearing difficulties in-service. See Appellant's Post-Remand Brief dated October 26, 2017. However, the Board does not find the Veteran's description of his symptoms to be sufficiently specific to add any probative value on the issue of hearing loss. Also, the record does not reflect that the Veteran possesses the requisite expertise to provide any medical diagnosis, and his lay assertions, insofar as they were intended as such, are accordingly given no weight. See Jandreau v. Nicholson, 492 F.3d at 1374 (affirming that lay evidence is not competent to establish medical diagnosis or etiology). 

Weighing the evidence before the Board, the preponderance of the evidence indicates there is no nexus between the Veteran's hearing loss and his service. As such, service connection is not warranted, and the benefit of the doubt rule is inapplicable. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


